Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed on 11/16/2022 with respect to the Obviousness Double Patenting rejection have been fully considered and are persuasive.  The Obviousness Double Patenting rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed on 11/16/2022 regarding the 112 (b) issues of claims 11, 12 and 13, and claims dependent therefrom, have been fully considered but they are not persuasive. It is submitted that claims 11-13 have not been amended or fully amended, to fully resolve the 112 issues with these claims. 
Applicant’s arguments filed 11/16/2022, with respect to the rejection of claims 1-20 under the 35 U.S.C. 103 rejection of record have been fully considered and are not persuasive.  
It is argued that Okeljas ‘305 fails to disclose or render obvious a reverse osmosis system in which the pump portion of a device comprising pump and turbine portions, is the single and only pump configured to pump the feed fluid to the single inlet of the membrane unit and to pressurize the feed fluid from a low pressure of less than 4 bar to a high pressure of at least 45 bar. 
It is submitted that Okeljas ‘305 teaches in column 7, lines 14-22 that feed pump 9 has an operating life which is limited to a given extent, inherently requiring pump removal for repair or replacement. Okeljas also teaches in column 7, lines 48-63 that the pump turbine (pump and turbine device 25) has a relatively longer useful operating life of several years due to pump and turbine design parameters.
It is accordingly reasoned that it would have been obvious for one of ordinary skill in the art of membrane desalination of water to conclude that in the Okeljas system or device, pump 9 would periodically be removed for maintenance or replacement, at such time leaving the pump and turbine device 25 present as the only or sole pump available for pressurizing the feed fluid, and for directing feed fluid to the inlet line of the membrane. Whether or not the system or device remains operational during such periods as when the pump 9 is off-line and being serviced for maintenance or replacement concerns method of use of the system and does not concern structural limitations and is thus of little patentable weight.
Claims 11-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 “horizontally relative arranged” remains non-idiomatic, “horizontally arranged relative…” is again suggested.
In claim 12, “or to treat any fluid by reverse osmosis” is vague and ambiguous as to the scope of “any fluid”, additionally, the recited alternatives of  “to desalinate”, “to treat brackish water” and “to treat any fluid by reverse osmosis” overlap in meaning, thus the claim is of unclear scope.
For claim 13: in the last clause, it is also unclear whether the last phrase beginning “a motor” is the last item in the series of clauses concerning structural relationship of lines and components (“and” is needed between “single pump outlet” and “a motor”).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas et al. (USP 4983305), herein Okeljas, in view of Okeljas (US Pub. No. 2013/0277310, herein ‘310), and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618. Paragraph numbers of the Specification of teaching PGPUBS Document reference Okeljas ‘310 are identified by “[ ]” symbols.
With respect in particular to independent claims 1 and 13, Okeljas et al. (‘305) teach a reverse osmosis system comprising:
a membrane unit for reverse osmosis (Figure 3, “unit 11”);
an energy recovery device (Figure 3, device 25);
a low pressure inlet line (Figures 3, 10 and 11 regarding line from the T joint shown being at “20 psi” to the inlet of device 25 or line 153);
a high pressure inlet line (Figure 3, line from device 25 shown as being at 1000 psi);
a seawater supply line (Figure 3, line from upstream pump 7 into the T joint shown as being at 20 psi);
; and a concentrate line (Figure 3, line from concentrate side of membrane filter 104),
the reverse osmosis membrane unit  having a membrane (Figure 3, see unit 11), an inlet (single inlet) configured to receive a pretreated feed fluid (Figure 3, line into 11), a permeate outlet  configured to discharge a permeate fluid (Figure 3, line out of 11 on the permeate side), and a concentrate outlet configured to discharge a concentrate fluid (Figure 3 regarding reject or concentrate line from 11),
the energy recovering device having:
a turbine portion T (col. 3, line 32) with a turbine rotor (col. 4, line 24; Figure 3, 10 and 11, “turbine end 27”), a single turbine inlet (line 145 for membrane concentrate or reject shown in figure 10, and a single turbine outlet (line 149 out of turbine end 24 or 27 shown in figure 10), and 
a pump portion P or (pump end) with a pump rotor (Figures 3, 10 and 11, 29), a pump inlet and a pump outlet (lines in and out of pump end 29), the pump portion being the single pump in the reverse osmosis system (Figures 3, 10 and 11, 25 pump end portion 29),
the low pressure inlet line being connected to the pump inlet upstream of the inlet of the membrane unit (Figures 3, 10 and 11, line from 7 is directly connected to 9 (Figures 3 and 4) and also 25 (Figure 3), and carrying the pretreated feed fluid at a low pressure of less than 4 bar to the pump portion (low pressure inlet line from feed is at 25 psi which is less than 4 bars of pressure),
the low pressure inlet line connecting the pump outlet with the inlet of the membrane unit (Figures 3, 10 and 11, line 155 and line from 25 to 11 inlet), and supplying the pretreated feed fluid at a high pressure of at least 45 bar to the membrane unit (Figure 3, 1000 psi is equal to about 69 bar), and
the concentrate line connecting the concentrate outlet with the turbine inlet (Figures 3, 10 and 11, line for reject or concentrate of membrane unit 11 to the turbine end), and being configured to supply concentrate fluid to the turbine portion, 
Okeljas ‘305 does not explicitly teach the pump portion being the sole pump, upstream of the membrane unit, such that the pump portion is the sole pump configured to pump the feed fluid to the single inlet of the membrane unit and the sole pump to pressurize the feed fluid from the low pressure to the high pressure in that Ojelkas ‘305 discloses in figure 3 that a portion of the feed fluid is pressurized by pump 9 from low pressure to high pressure and thus directs a portion of the feed fluid to the single unit of the membrane unit. Okeljas ‘305 teaches in column 7, lines 14-22 that feed pump 9 has an operating life which is limited to a given extent, inherently requiring pump removal for repair or replacement.. Okeljas also teaches in column 7, lines 48-63 that the pump turbine (pump and turbine device 25) have a relatively longer useful operating life of several years due to pump and turbine design parameters.
Thus, it would have been obvious for one of ordinary skill in the art of membrane desalination of water to conclude that in the Okeljas system or device, pump 9 would periodically be removed for maintenance or replacement, at such time leaving the pump and turbine device 25 present as the only or sole pump available for pressurizing the feed fluid, and for directing feed fluid to the inlet line of the membrane. Whether or not the system or device remains operational during such periods as when the pump 9 is off-line and being serviced for maintenance or replacement concerns a method of use of the system which do not concern structural limitations and is of little patentable weight.
Also, Okeljas ‘305 does not teach a motor, a motor rotor, and a control unit programmed to control the motor wherein the turbine rotor, pump rotor, and the motor rotor are operatively connected by a torque-proof connection. PGPUBS ‘310 teaches a similar reverse osmosis water treatment and energy recovery system, and comprising:
a motor with a motor rotor (Figure 5, 208), and a motor control unit programmed to control the motor (Figure 5, 256),
the turbine rotor, the pump rotor and the motor rotor being operatively connected by a torque-proof connection using a common shaft (Figure 5, 238, [0044]). The motor rotor acts as a motor to drive the turbine, act as a generator to convert hydraulic energy in the brine stream into electrical energy that can be reused [0044]. The variable frequency drive (VFD) is used to adjust the amount of load placed on the motor-generator [0045],
One of ordinary skill in the art at the time of the invention would have found it obvious to include a motor with Okeljas’ pump and turbine in order to be able to harness
extra energy and store it for future use and/or drive the turbine when energy was needed.
The independent claims 1 and 13 also differ by requiring the turbine and pump portions and motor, together being a constructional unit, with the turbine portion arranged vertically with respect to the pump portion. However PGPUBS (‘310) teaches an energy recovery arrangement 206 with pump portion 234 and turbine portion 236 being integrally joined in arrangement 206 and together being axially aligned and coupled together with motor shaft 238 that extends from adjacent motor-generator 208 having a variable-frequency drive (vfd) 244 [0039-0045] and (figure 5 embodiment).
PGPUBS ‘310 suggests that the features of ‘310, including energy recovery device with turbine, pump and motor, can be rotated, or differently oriented, thus the constructional units optionally being oriented vertically or in any other convenient orientation [0038]. 
Sears teaches a booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump 16, turbine impeller or turbine 20 and motor 16 are aligned along shaft 18 and commonly housed as an integral constructional unit (figure 1 and column 2, line 49-67). 
Dicmas teaches booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump 20 or 116, turbine impeller or turbine 24 or 26 or 106 and 108 and motor 50 or 128 are coaxially aligned along a shaft 18 and constructed as an integral constructional unit (figures 1 and 5 and column 2, lines 29-50 and column 4, lines 35- 65).
In summary, it would have been further obvious to one of ordinary skill in the art of utilizing combined energy recovery and reverse osmosis water treatment systems, to have vertically aligned pump, turbine and motor along a vertically extending shaft and within a common constructional unit, as cumulatively taught by Okeljas PGPUBS ‘310, Sears and Dicmas, in order to improve energy efficiency by the close, integral placement of components, thus reducing energy dynamic and friction-caused energy losses, while also facilitating easier installation, repair and replacement of the energy recovery unit.
Okeljas ‘310 further teaches: 
the turbine portion being disposed between pump portion and motor for claim 4; 
the turbine and pump rotors being arranged on a common shaft coupled to the motor rotor for claims 7 and 15; and 
the turbine and pump rotors having a common casing with pump and turbine portions being directly adjacent each other for claims 8, 11 and 15; (All of these features are most clearly taught in figure 5 and as described in paragraphs [0041-0043]); and teaches a pretreatment unit 104 directly connected to the seawater supply line (Figures 3 and 4, 7), the pretreatment unit being a membrane separation treatment unit (col. 3, lines 43-47), having a single outlet which is directly connected to the low pressure inlet line 107 (Figures 3 and 4, 9) for claim 18.
For claims 6-8, Sears specifically teaches a booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump 16, turbine impeller or turbine 20 and motor 16 are aligned, and arranged adjacent each other along shaft 18 and commonly housed as an integral constructional unit (figure 1 and column 2, line 49-67). 
For Claims 9 and 10: Okeljas et al. (‘305) teaches a valve in the reject path (Figure 10, 143). Okeljas does not teach a valve in the permeate line but teaches that normally, permeate regulation is “done with a series of valves” (col. 12, lines 1-18). Valves are known for controlling the fluid flow through the line and are common in reverse osmosis systems. One of ordinary skill in the art at the time of the invention would have found it further obvious to include a valve in the permeate line so as to control the flow of permeate from the reverse osmosis unit.
For claims 11, 19 and 20, PGPUBS ‘310 suggests that the features of ‘310, including energy recovery device with turbine, pump and motor, can be rotated, or differently oriented, thus the constructional units optionally being oriented vertically or in any other convenient orientation [0038].
For claims 12 and 13, Okeljas ‘305 also further discloses: operating the reverse osmosis system to desalinate water or treat brackish water for claims 12 and 17 (column 3, lines 27-29).
Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas (‘305) and Okeljas (‘310) and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as applied to claims 1, 4, 7-13, 15, 17 and 21 above, and further in view of Okeljas et al. herein ‘740 (USP 6139740).
For Claims 2, 5, and 16: Okeljas (‘305) does not teach that the pump is specifically a centrifugal pump, or operable to rotate at high rotational speeds. Patent ‘740 teaches that RO membranes and energy recovery systems commonly include a centrifugal pump (col. 6, lines 61-67) which is a high pressure pump. For claims 5 and 16, Okeljas ‘740 suggests the turbine rotor, hence centrifugal pump rotor for reverse osmosis systems as operable to rotate at high rotational speeds per minute (column 1, lines 39-47).
Given that Okeljas (‘305) uses a high pressure pump but does not specify the pump type, one of ordinary skill in the art at the time of the invention would have found it obvious to utilize a centrifugal pump given that ‘740 teaches centrifugal pumps are high pressure pumps commonly used in RO and energy recovery systems.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas (‘305) and Okeljas (‘310) and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as applied to claims 1, 4, 7-13, 15, 17 and 21 above, and further in view of Keefer (USP 4973408).
For Claims 3 and 14: Okeljas (‘305) and (‘310) do not teach that the pump is a centrifugal pump and that the turbine portion is a Francis turbine or specifically a reverse running centrifugal pump. Keefer teaches reverse-running centrifugal pumps are commonly used with reverse osmosis systems and energy recovery (col. 2, lines 63-68). Given that Okeljas (‘305) uses a pump in combination with a reverse osmosis membrane but does not specify the pump type, one of ordinary skill in the art at the time of the invention would have found it obvious to utilize a reverse running centrifugal pump as the pump rotor or turbine rotor of the Okeljas ‘305 system, given that Keefer teaches reverse running centrifugal pump are effectively utilized with reverse osmosis membranes and energy recovery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/30/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778